JUSTICE BOWMAN, concurring: Although I agree with the result reached by the majority in this case, I write separately to express my disapproval of the majority’s holding that "whether a trial court imposes or declines to impose Rule 137 sanctions, it must set forth the reasons and basis for its decision.” (274 Ill. App. 3d at 482-83.) This holding ignores the plain language of Rule 137. That rule states in pertinent part: "W/iere a sanction is imposed under this rule, the judge shall set forth with specificity the reasons and basis of any sanction so imposed either in the judgment order itself or in a separate written order.” (Emphasis added.) 134 Ill. 2d R. 137. When interpreting our supreme court rules, the fundamental principles of statutory construction apply. In construing a statute, the primary goal is to ascertain the framers’ intent. (In re Illinois Bell Switching Station Litigation (1994), 161 Ill. 2d 233, 246.) The first step in determining the framers’ intent is to look to the plain meaning of the language used. (Ziarko v. Soo Line R.R. Co. (1994), 161 Ill. 2d 267, 283.) "Where an enactment is clear and unambiguous *** a court is not at liberty to depart from the plain language and meaning of the statute by reading into it exceptions, limitations or conditions that the legislature did not express.” Solich v. George & Anna Portes Cancer Prevention Center of Chicago, Inc. (1994), 158 Ill. 2d 76, 83. In my view, the language of Rule 137 is unambiguous. It states that where a sanction is imposed, the judge must explain the reasons for his decision; the logical corollary of this is that where no sanction is imposed, he need not do so. The majority, on the other hand, takes the position that by saying "[w]here a sanction is imposed” our supreme court meant to say "whether or not a sanction is imposed.” I cannot accept this interpretation. If the supreme court had intended that trial courts make explicit findings or otherwise set forth their reasoning when denying sanctions, it could easily have included such a requirement in Rule 137. The fact that the supreme court chose not to do so should not be construed as an invitation to the appellate court to graft new requirements onto the rule. Thus, the majority’s argument that applying the plain language of Rule 137 would create "odf hoc, inconsistent and speculative” results is irrelevant. Where the language of a rule is unambiguous, it should be given effect without inquiry into the reasons for its enactment. See Baker v. Miller (1994), 159 Ill. 2d 249, 257. Moreover, even if I were to join the majority in going beyond Rule 137’s plain language, my interpretation of the rule is supported by logic. It is reasonable to assume that the supreme court required trial courts to specify the reasons and basis for an award of sanctions because of the onerous effect of such a ruling. On the other hand, the supreme court could reasonably believe that the denial of sanctions was a matter of lesser weight than the imposition of sanctions. Thus, even if I accepted the majority’s implicit assumption that Rule 137 is ambiguous, my analysis would yield the same result. Finally, I acknowledge that I concurred in Heiden v. Ottinger (1993), 245 Ill. App. 3d 612, and North Shore Sign Co. v. Signature Design Group, Inc. (1992), 237 Ill. App. 3d 782, which held that a judge denying Rule 137 sanctions is required to set forth findings in support of his decision. Upon further consideration, and in light of Rule 137’s plain language, I have now concluded that this aspect of the holdings in Heiden and North Shore was incorrect.